15‐1326‐cr 
United States v. Joshua Crum 
                                                  
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                                   
                                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of March, two thousand sixteen. 
               
PRESENT:  CHESTER J. STRAUB, 
              DENNY CHIN, 
              SUSAN L. CARNEY, 
                             Circuit Judges.  
                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
UNITED STATES OF AMERICA,  
                    Appellee, 
 
               v.                                                                           15‐1326‐cr 
 
JOSHUA CRUM, 
                    Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                ALEXANDER ROSSMILLER, Michael A. Levy, 
                                                             Assistant United States Attorneys, for Preet 
                                                             Bharara, United States Attorney for the 
                                                             Southern District of New York, New York, 
                                                             New York. 
FOR DEFENDANT‐APPELLANT:                     DANIEL HABIB, Federal Defenders of New 
                                             York, Inc., New York, New York.  
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Cote, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Defendant‐appellant Joshua Crum appeals from the district courtʹs 

judgment entered April 17, 2015, convicting him, following his guilty plea, of 

possession of a firearm after having been convicted of a felony, in violation of 18 U.S.C. 

§ 992(g)(1).  The district court sentenced Crum principally to 71 monthsʹ imprisonment 

and three yearsʹ supervised release.  On appeal, Crum challenges the district courtʹs 

decision, rendered orally following an evidentiary hearing on April 15, 2015, that Crum 

was subject to a four‐level enhancement for having used or possessed the firearm that 

was the basis of his conviction in connection with another felony offense, namely a 

robbery.  See U.S.S.G. § 2K2.1(b)(6)(B).  We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.  

              We review the district courtʹs findings of fact for clear error.  United States 

v. Spurgeon, 117 F.3d 641, 643 (2d Cir. 1997).  A finding is clearly erroneous only when 

ʺthe reviewing court on the entire evidence is left with the definite and firm conviction 

that a mistake has been committed.ʺ  United States v. Cuevas, 496 F.3d 256, 267 (2d Cir. 


                                               2 
2007) (quoting United States v. Hazut, 140 F.3d 187, 190 (2d Cir. 1998)).  If the district 

courtʹs findings are ʺplausible in light of the record viewed in its entirety,ʺ they should 

be affirmed.  United States v. Reilly, 76 F.3d 1271, 1276 (2d Cir. 1996) (quoting Anderson v. 

City of Bessemer City, 470 U.S. 564, 574 (1985)).  In making its sentencing determinations, 

the district court may rely on hearsay evidence.  United States v. Gomez, 580 F.3d 94, 105 

(2d Cir. 2009).   

               Upon review of the record, we conclude that the district courtʹs finding 

that Crum committed a robbery with the firearm that was the basis of his conviction 

was not clearly erroneous.  The witness Virguen Carmona made two contemporaneous 

911 calls in which she described men committing a robbery with a ʺrevolver.ʺ  App. at 

107‐08, 109‐110.  Carmona gave a description of two of the men and stated that one was 

wearing a white shirt and the other a black shirt.  Id. at 110.  Carmona also took a 

photograph of the two men, which showed one in a white shirt and one in a black shirt.  

Id. at 42‐44, 106.  Officer Corey Wooten arrived on the scene minutes after the first 911 

call and encountered Crum and a companion wearing similar clothes to what Carmona 

reported to the 911 dispatcher.  Id. at 70‐72, 110.  Crum was wearing a black shirt.  Id. at 

71‐72.  Wooten saw Crum with the revolver, and Crum later admitted to having one in 

his possession at that time.  Id. at 25‐26, 72.  Wooten later retrieved a revolver from 

underneath a car near which Crum had been crouching.  Id. at 72‐74.  And the hearsay 

accounts of the three witnesses were consistent with each other and with the agentsʹ 

                                               3 
testimony.  Id. at 37‐38, 44‐48.  Accordingly, Crum has not met his burden of 

establishing that the district court clearly erred or that a mistake was committed.  

               We have reviewed Crumʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
 

 




                                             4